Citation Nr: 0931811	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-25 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
disabling for depression and mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to 
November 1970.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a March 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Muskogee, Oklahoma, which granted the Veteran's 
claim for service connection for depression and mood 
disorder, and assigned a 30 percent evaluation, effective 
August 9, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veteran's Claim Assistance Act ("VCAA"), VA has a 
duty, when appropriate, to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).

The Veteran was afforded a VA examination in February 2005 
pursuant to his original service connection claim.  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  However, 
the Court has also held that a veteran is entitled to a new 
VA examination where there is evidence, including his 
statements, that the disability has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran 
claims, through his representative, that his mental disorders 
have worsened and that the previous examination report was 
too old upon which to base a decision.  See appellant's 
brief, August 2009.


In addition to the VA examination report, the claims folder 
also contains treatment reports from the Muskogee VAMC dated 
March 2004 to May 2007.  A review of these records reveals 
that in July 2006, the Veteran was diagnosed with depression, 
stable, but in need of treatment.  A depression screening 
administered by a different examiner on the same day, 
however, revealed negative results.

In September 2006, the Veteran was seen at the VAMC for a 
follow-up examination for hypertension, depression and 
obesity.  Although he specifically stated that his depression 
had not worsened, it was noted that he was now taking 
Fluoxetine (Prozac) (which he had not been taking at the time 
of the VA examination), and that his practioner now 
recommended that the dosage be increased.  

Based on the current evidence of record, the Board finds that 
a more contemporaneous examination is needed to properly 
evaluate the current level of the Veteran's service-connected 
depression and mood disorder.

The Board also notes that because the claims file only 
contains the Veteran's VAMC treatment records through May 
2005, an attempt should be made to obtain his most up-to-date 
treatment records.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in its 
possession, an attempt to obtain those reports must be made.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimants were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of VA are deemed to 
be constructively of record, they must be obtained.  Id.

 Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to the Veteran's 
depression and mood disorder since May 
2005 and associate these records with the 
claims folder.  Any negative reply should 
be included in the claims folder.

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination to determine 
the current severity of his service-
connected depression and mood disorder.  
Any tests deemed necessary should be 
conducted, and all clinical findings 
should be reported in detail.  The 
complete claims folder must be provided to 
the examiner for review in conjunction 
with the examination, and the examiner 
must note that the claims folder has been 
reviewed.  The examiner should include a 
detailed report of all manifestations of 
any psychiatric disorders found to be 
present, referring to the Rating Schedule 
found at 38 C.F.R. § 4.130, Diagnostic 
Code 9434.  The examiner should also 
comment as to whether and to what extent 
the Veteran's disorders impact his daily 
activities of living and occupation.  The 
examiner must provide a rationale for any 
opinions reached.

3.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




